January 9, 2012 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attn:Ms. Lisa Kohl Re:Debt Resolve, Inc. (the "Company") Registration Statement on Form S-1 (No. 1-33110) Ladies and Gentlemen: We hereby request that the above-referenced Registration Statement be withdrawn at this time.The Registration Statement was not previously declared effective by the staff of the Commission and no securities were sold pursuant to such Registration Statement.The Company’s decision to withdraw the Registration Statement was based on the payment of certain penalties in lieu registering the shares covered by the registration statement. Please do not hesitate to contact me (tel: 914-949-5500 x238) if you have any questions regarding this letter. Very truly yours, By: /s/ David M. Rainey David M. Rainey President and CFO Debt Resolve, Inc., 150 White Plains Road, Suite 108, Tarrytown, NY 10591 v914.949.5500 f 914.428.3044 info@debtresolve.com
